DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pietri Tonelli et al. (US D733556 S) in view of Dainippon (JP 2004284616 A).
Regarding claims 1, 3-4, and 7-9, De Pietri Tonelli teaches a packaging container comprising a container main body including a body having a square tubular shape and including a front panel (see illustration below), a right side panel, a back panel, and a left side panel; a bottom configured to seal a lower opening of the body; and a flat top configured to seal an upper opening of the body; and a stopper provided on the top, wherein the stopper is provided at a position adjacent to a first top corner portion among four top corner portions of the top, the first top corner portion being formed by a top side of the front panel and a top side of any one of the left side panel and the right side panel, and wherein the body includes a first recessed portion (Examiner notes that the carton is recessed at all four corners when viewed in top-down cross section) in a first body corner portion among four body corner portions formed by the front panel, the right side panel, the back panel, and the left side panel, the first body corner portion being formed between the front panel and any one of the left side panel and the right side panel forming the first top corner portion at which the stopper is provided, the first recessed portion being surrounded by two recessed-portion forming folding line portions extending from a starting point, which is located at the first top corner portion or at a position slightly away from the first top corner portion, branching from the starting point to the front panel and any one of the left side panel and the right side panel so as to extend toward the bottom direction (Examiner notes that the folds forming the recesses extend complete from the top to the bottom), and joining together at an end point, which is located at a position within a range in which the two recessed-portion forming folding line portions extend until after reaching a first bottom corner portion formed by a bottom side of the front panel and a bottom side of any one of the left side panel and the right side panel.  

    PNG
    media_image1.png
    1108
    715
    media_image1.png
    Greyscale

De Pietri Tonelli lacks teaching that the stopper can be placed proximate a corner of the top panel on which it is located.  Examiner does note however that De Pietri Tonelli contemplates moving a dispensing opening into a corner portion in the Figure 9 embodiment.  The Figure 9 embodiment uses a traditional straw puncture seal instead of a stopper.
Dainippon teaches a paper container for liquid with a spout comprising a stopper (3) that can alternatively be placed centrally on a top panel (see Fig. 6) or located towards a corner of said top panel (see Figures 1, 3, and 5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify De Pietri Tonelli’s carton to move the pouring spout and associated stopper to a corner of a top panel on which it is located in order to allow more liquid to be dispensed in an easier manner (Dainippon; see Abstract).
Regarding claim 2, De Pietri Tonelli, as modified above, teaches a carton wherein the top includes an inclined surface so that a front panel side of the top is low and a back panel side of the top is high.  Examiner notes that De Pietri Tonelli’s Figure 6 embodiment shows a top that slants in such a way that the rear is higher than the front.
5.	Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pietri Tonelli in view of Dainippon, as applied to claim 1 above, and further in view of Dammers et al. (US 10850887 B2; hereinafter Dammers).
Regarding claims 5 and 10-12, De Pietri Tonelli, as modified above, discloses the claimed invention except for the container comprising a laminated sealant.  Dammers teaches a carton wherein the container main body is formed of a single blank sheet, the blank sheet being made of a paper container material obtained by laminating a sealant (Col 8 lines 1-29) on at least a back surface side of a paperboard base material, the blank sheet including a front panel, a right side panel, a back panel, and a left side panel, which are configured to form the body, and contiguous through body vertical folding lines; a pair of top surface panels (defined by fold lines 2), which is configured to form the top, and contiguous with an upper end of the front panel and an upper end of the back panel through top horizontal folding lines so as to be opposed to each other; a pair of folding surface panels (Dammers; 9), which is configured to form the top, and contiguous with an upper end of the left side panel and an upper end of the right side panel through top horizontal folding lines so as to be opposed to each other; sealing panels, which are contiguous with upper ends of the top surface panels and upper ends of the side panels folding surface panels through sealing-portion horizontal folding lines; a pair of bottom surface panels (Dammers; 8), which is contiguous with a lower end of the front panel and a lower end of the back panel through bottom horizontal folding lines so as to be opposed to each other; and a pair of inner surface panels (Dammers; 7).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify De Pietri Tonelli’s carton to include a laminated sealant and associated inner surface panels in order to further ensure that the carton is suitable for liquids, as taught by Dammers. 
Response to Arguments
6.	Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not make it obvious that a stopper would be located in a top corner portion of a liquid dispensing container; said container also having recesses in the body at corners.
-Examiner notes that De Pietri Tonelli indeed discloses each of the claimed elements: 1) top stopper (see illustration above); 2) liquid dispensing container with corner recesses (see illustration above); 3) dispensing opening in a top corner adjacent the corner recesses (Fig. 9 embodiment).  De Pietri Tonelli lacks disclosing that all three of those elements are present in a single embodiment.  Dainippon teaches a paper container for liquid with a spout comprising a stopper (3) that can alternatively be placed centrally on a top panel (see Fig. 6) or located towards a corner of said top panel (see Figures 1, 3, and 5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify De Pietri Tonelli’s carton to move the pouring spout and associated stopper to a corner of a top panel on which it is located in order to allow more liquid to be dispensed in an easier manner (Dainippon; see Abstract).
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734